


Heartland Financial USA, Inc.


2012 Long-Term Incentive Plan


Performance-Based Restricted Stock Unit Award Agreement


The Participant specified below is hereby granted a performance-based restricted
stock unit award by Heartland Financial USA, Inc. under the Heartland Financial
USA, Inc. 2012 Long-Term Incentive Plan. This Award shall be subject to the
terms of the Plan and the terms set forth in this Award Agreement.


Section 1.    Award. The Company hereby grants to the Participant this Award of
restricted stock units (each such unit, an “RSU”), where each RSU represents the
right of the Participant to receive one Share in the future, subject to the
terms of this Award Agreement and the Plan.


Section 2.    Terms of Restricted Stock Unit Award.  The following words and
phrases relating to this Award shall have the following meanings:


(a)    The “Participant” is.


(b)    The “Grant Date” is .


(c)    The number of RSUs is.


(d)    “Performance Period” is .


(e)    The “Measurement Date” is .


(f)    For purposes of this Agreement, the Participant’s employer is.


Except for words and phrases otherwise defined in this Award Agreement
(including in Section 19 below), any capitalized word or phrase in this Award
Agreement shall have the meaning ascribed to it in the Plan.


Section 3.     Forfeiture, Earning and Vesting of RSUs.


(a)    General. The Participant shall forfeit the RSUs, earn the RSUs and vest
in the RSUs pursuant to and subject to this Section 3, provided that Shares in
connection with the RSUs shall be delivered pursuant to and subject to Section 6
below.


(b)    Forfeiture of RSUs.
            
(i)    Except as otherwise provided in this Section 3, the Participant shall
forfeit any RSUs still subject to a Restricted Period (whether or not earned) as
of the Participant’s Termination of Service.


(ii)    Subject to Section 5 below, the Participant shall forfeit any RSUs
unearned as of the Measurement Date.


(c)    Earning of RSUs. The RSUs shall be eligible to be earned during the
Performance Period, based on the level of achievement of the applicable
Performance Targets, in accordance with the following allocations:














--------------------------------------------------------------------------------








For Participants employed at the Company level:
Applicable Entity Performance
Earnings
Assets
100% of the RSUs may be earned based on Company performance (the “Company
Units”)
70% of the Company Units may be earned based on Company Earnings Per Share (the
“Company Earnings Units”)
30% of the Company Units may be earned based on Company Assets (the “Company
Assets Units”)



For Participants employed at the Bank level:
Applicable Entity Performance
Earnings
Assets
40% of the RSUs may be earned based on Company performance (the “Company Units”)
70% of the Company Units may be earned based on Company Earnings Per Share (the
“Company Earnings Units”)
30% of the Company Units may be earned based on Company Assets (the “Company
Assets Units”)
60% of the RSUs may be earned based on Bank performance (the “Bank Units”)
70% of the Bank Units may be earned based on Bank Earnings (the “Bank Earnings
Units”)
30% of the Bank Units may be earned based on Bank Assets (the “Bank Assets
Units”)



(d)    Vesting of RSUs.


(i)    Only Earned RSUs shall be eligible for vesting, and vested RSUs shall be
subject to the settlement restrictions set forth in Section 6 below.


(ii)    Except as otherwise provided in this Section 3, the “Restricted Period”
shall begin on the Grant Date and shall end on the second anniversary of the
Measurement Date. Earned RSUs shall vest on the last day of the Restricted
Period, provided that the Participant has not incurred a Termination of Service
before the end of the Restricted Period.


(iii)    Notwithstanding the foregoing provisions of this Section 3:
                
(A)    If the Participant’s Termination of Service occurs due to (1) termination
of the Participant’s employment by the Participant’s employer without Cause,
(2) the Participant’s Disability or (3) the Participant’s death, the Restricted
Period shall end for any Earned RSUs and the Participant shall forfeit any
unearned RSUs.


(B)    If the Participant’s Termination of Service occurs due to a Qualifying
Retirement, (1) all or a portion of the RSUs may be eligible to become earned as
determined by the Committee in its sole discretion, taking into consideration
the date of, and actual performance through, the date of the Qualifying
Retirement as determined by the Committee in its sole discretion; and (2) the
Restricted Period for all or a portion of any Earned RSUs that are unvested
(including those that become earned due to a Qualifying Retirement in accordance
with this paragraph) may end as of the date of the Qualifying Retirement as
determined by the Committee in its sole discretion; and the Participant shall
forfeit any unearned and unvested RSUs as of such date.


(C)    Upon a Change in Control, the Restricted Period shall end for (1) all
Earned RSUs, (2) all unearned RSUs if the Plan and this Award Agreement are not
fully assumed in such Change in Control, and (3) all unearned RSUs if the Plan
and this Award Agreement are fully assumed in such Change in Control and the
Participant’s employment is terminated by the Participant’s employer without
Cause or by the Participant for Good Reason following such Change in Control.






--------------------------------------------------------------------------------




(D)    If the Participant’s Termination of Service occurs due to termination of
the Participant’s employment by the Participant’s employer for Cause or by the
Participant voluntarily (other than due to Retirement), the Participant shall
forfeit all RSUs (whether or not earned) under the Plan and this Award
Agreement.


Section 4.    Adjustments. In addition to any adjustments to this Award
Agreement permitted under the Plan, the Committee may, in its sole discretion,
make any reasonable adjustments to the Performance Targets and measures that it
deems appropriate to reflect effects of the following items, to the extent
identified in the audited financial statements of the Company, including
footnotes, or in the Management Discussion and Analysis section of the Company’s
annual report: (a) extraordinary, unusual or nonrecurring items of gain or loss,
(b) gains or losses on the disposition of a business, (c) changes in tax or
accounting principles, regulations or laws or (d) mergers or acquisitions. The
foregoing adjustments shall only be permissible by the Committee, as determined
in the sole discretion of the Committee, to the extent such adjustments do not
unreasonably benefit or penalize the Participant.


Section 5.    Circuit Breaker. As of the Measurement Date, no unearned RSUs may
become Earned RSUs if as of such date there exists a material weakness in
safety, soundness or compliance (e.g., a regulatory memorandum of
understanding), at the Company level or the Bank level, as determined in the
sole discretion of the Committee (a “Circuit Breaker”), such that a Circuit
Breaker at the Bank level shall prevent the earning of RSUs for Participants
employed by such Bank and that a Circuit Breaker at the Company level shall
prevent the earning of RSUs by all Participants as of the Measurement Date;
provided, however, that in the event a Circuit Breaker exists, RSUs that would
become Earned RSUs but for the existence of the Circuit Breaker shall not be
forfeited as of the Measurement Date, and may become Earned RSUs if the Circuit
Breaker ceases to exist in its entirety prior to the second anniversary of the
Measurement Date.


Section 6.    Settlement of RSUs. Delivery of Shares or other amounts under this
Award Agreement and the Plan shall be subject to the following:
    
(a)    Delivery of Shares. The Company shall deliver to the Participant one
Share free and clear of any restrictions in settlement of each of the earned,
vested and unrestricted RSUs within 30 days following the end of the respective
Restricted Period.


(b)    Compliance with Applicable Laws.  Notwithstanding any other term of this
Award Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Award Agreement or
the Plan unless such delivery or distribution complies with all applicable laws
and the applicable rules of any securities exchange or similar entity.


(c)    Certificates Not Required.  To the extent that this Award Agreement and
the Plan provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.


Section 7.     Withholding.  All deliveries of Shares pursuant to this Award
shall be subject to withholding of all applicable taxes. The Company shall have
the right to require the Participant (or if applicable, permitted assigns, heirs
and Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with this Award.  Except as may be provided otherwise by the
Committee, such withholding obligations may be satisfied at the election of the
Participant (a) through cash payment by the Participant, (b) through the
surrender of Shares that the Participant already owns or (c) through the
surrender of Shares to which the Participant is otherwise entitled under the
Plan; provided, however, that except as otherwise specifically provided by the
Committee, such Shares under clause (c) may not be used to satisfy more than the
Company’s minimum statutory withholding obligation.


Section 8.    Non-Transferability of Award. This Award, or any portion thereof,
is not transferable except as designated by the Participant by will or by the
laws of descent and distribution or pursuant to a domestic relations order.
Except as provided in the immediately preceding sentence, this Award shall not
be assigned, transferred, pledged, hypothecated or otherwise disposed of by the
Participant in any way whether by operation of




--------------------------------------------------------------------------------




law or otherwise, and shall not be subject to execution, attachment or similar
process.  Any attempt at assignment, transfer, pledge, hypothecation or other
disposition of this Award contrary to the provisions hereof, or the levy of any
attachment or similar process upon this Award, shall be null and void and
without effect.


Section 9.    No Rights as Stockholder. The Participant shall not have any
rights of a Stockholder with respect to the RSUs, including but not limited to,
dividend or voting rights, prior to the settlement of the RSUs pursuant to
Section 6(a) above and issuance of a stock certificate or its equivalent as
provided herein.
    
Section 10.    Heirs and Successors.  This Award Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring all or substantially all of the Company’s assets
or business. If any rights of the Participant or benefits distributable to the
Participant under this Award Agreement have not been settled or distributed at
the time of the Participant’s death, such rights shall be settled for and such
benefits shall be distributed to the Designated Beneficiary in accordance with
the provisions of this Award Agreement and the Plan. The Participant’s
designation of beneficiary may be amended or revoked from time to time by the
Participant in accordance with any procedures established by the Committee. If a
Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any benefits that would have been provided to
the Participant shall be provided to the legal representative of the estate of
the Participant. If a Participant designates a beneficiary and the Designated
Beneficiary survives the Participant but dies before the provision of the
Designated Beneficiary’s benefits under this Award Agreement, then any benefits
that would have been provided to the Designated Beneficiary shall be provided to
the legal representative of the estate of the Designated Beneficiary.


Section 11.    Administration.  The authority to manage and control the
operation and administration of this Award Agreement and the Plan shall be
vested in the Committee, and the Committee shall have all powers with respect to
this Award Agreement as it has with respect to the Plan. Any interpretation of
this Award Agreement or the Plan by the Committee and any decision made by the
Committee with respect to this Award Agreement or the Plan shall be final and
binding on all persons.


Section 12.    Plan Governs. Notwithstanding anything in this Award Agreement to
the contrary, this Award Agreement shall be subject to the terms of the Plan, a
copy of which may be obtained by the Participant from the office of the
secretary of the Company. This Award Agreement shall be subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time. Notwithstanding any term of this Award Agreement to the
contrary, in the event of any discrepancy between the corporate records of the
Company and this Award Agreement, the corporate records of the Company shall
control.


Section 13.    Not an Employment Contract. Neither this Award nor this Award
Agreement shall confer on the Participant any rights with respect to continuance
of employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of the Participant’s employment or other
service at any time.


Section 14.    Amendment.  Without limitation of Section 17 and Section 18
below, this Award Agreement may be amended in accordance with the provisions of
the Plan, and may otherwise be amended in writing by the Participant and the
Company without the consent of any other person.


Section 15.    Governing Law. This Award Agreement, the Plan and all actions
taken in connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws, except as superseded by applicable federal law.


Section 16.    Validity. If any provision of this Award Agreement is determined
to be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Award Agreement shall be construed
and enforced as if such illegal or invalid provision had never been included
herein.






--------------------------------------------------------------------------------




Section 17.    Section 409A Amendment. This Award is intended to be exempt from
Code Section 409A and this Award Agreement shall be administered and interpreted
in accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Award Agreement without
the consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.
    
Section 18.    Clawback. This Award and any amount or benefit received under the
Plan shall be subject to potential cancellation, recoupment, rescission, payback
or other action in accordance with the terms of any applicable Company or
Subsidiary clawback policy (the “Policy”) or any applicable law, as may be in
effect from time to time. The Participant hereby acknowledges and consents to
the Company’s or a Subsidiary’s application, implementation and enforcement of
(a) the Policy and any similar policy established by the Company or a Subsidiary
that may apply to the Participant, whether adopted prior to or following the
date of this Award Agreement, and (b) any provision of applicable law relating
to cancellation, rescission, payback or recoupment of compensation, and agrees
that the Company or a Subsidiary may take such actions as may be necessary to
effectuate the Policy, any similar policy and applicable law, without further
consideration or action.


Section 19.    Additional Definitions. For purposes of this Award Agreement, in
additions to the terms set forth in Section 2 above, the following capitalized
words and phrases shall have the following meanings:


(a)    “Award” means the grant of performance-based RSUs under this Award
Agreement.


(b)    “Award Agreement” means this performance-based RSU award agreement.
        
(c)    “Bank” means the Participant’s employer, as may be applicable, which
employer may be a Subsidiary bank or other Subsidiary or division of the Company
or a Subsidiary.


(d)    “Bank Assets” means the Bank assets, as determined by the Committee in
its sole discretion.


(e)    “Bank Assets Units” has the meaning set forth in Section 3(c) above.


(f)    “Bank Earnings” means the Bank earnings during the Performance Period, as
determined by the Committee in its sole discretion.


(g)    “Bank Earnings Units” has the meaning set forth in Section 3(c) above.


(h)    “Bank Units” has the meaning set forth in Section 3(c) above.


(i)    “Circuit Breaker” has the meaning set forth in Section 5 above.


(j)    “Company” means Heartland Financial USA, Inc., a Delaware corporation.


(k)    “Company Assets” means the Company assets, as determined by the Committee
in its sole discretion.


(l)    “Company Assets Units” has the meaning set forth in Section 3(c) above.


(m)    “Company Earnings” means the Company earnings during the Performance
Period, as determined by the Committee in its sole discretion.


(n)    “Company EPS Units” has the meaning set forth in Section 3(c) above.


(o)    “Company Units” has the meaning set forth in Section 3(c) above.






--------------------------------------------------------------------------------




(p)    “Designated Beneficiary” means the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
as the Committee may require.


(q)    “Earned RSU” means an RSU that is earned under this Award Agreement.


(r)    If the Participant is subject to a change in control agreement (or other
similar agreement) with the Company or a Subsidiary that provides a definition
of termination for “good reason,” then, for purposes of this Award Agreement,
the term “Good Reason” has the meaning set forth in such agreement; in the
absence of such a definition, “Good Reason” means the occurrence of any of the
following events:


(i)    The Participant is not reelected to, or is removed from, the
Participant’s position with the Company or the Bank, other than as a result of
the Participant’s election or appointment to a position or positions of equal or
superior scope and responsibility, or the Company or the Bank fails to vest in
the Participant the powers, authority and support services of any of such
position or positions;


(ii)    The Participant is subjected to objectively difficult or unpleasant
working conditions to the extent that a reasonable employee would feel compelled
to resign, provided the Company has been given at least 15 days notice of such
conditions and the Participant’s intent to resign, and the Company fails to
remedy such conditions within 15 days of such notice; or


(iii)    The Participant is subjected to conditions constituting constructive
discharge, as defined by State of Iowa statute or common law.


(s)    “Performance Targets” means the performance targets as reflected on
Exhibit A hereto.


(t)    “Plan” means the Heartland Financial USA, Inc. 2012 Long-Term Incentive
Plan.


(u)    “Policy” has the meaning set forth in Section 18 above.


(v)    “Qualifying Retirement” means the voluntary termination of the
Participant’s employment by the Participant on or after the date the Participant
reaches the age of 62 and has at least five years of service with the Company or
a Subsidiary, provided that in order to constitute a Qualifying Retirement, the
Participant must execute at the time of such termination or retirement (i) a
general release and waiver of claims against the Company and (ii) a
confidentiality, non-solicitation, and non-competition agreement with the
Company, in each case in a form acceptable to the Company. Notwithstanding
anything in this Award Agreement to the contrary, no RSUs shall become earned or
vested under this Award Agreement due to a Qualifying Retirement unless the
Committee determines in its sole discretion that such RSUs shall become earned
or vested.


(w)    “Restricted Period” has the meaning set forth in Section 3(d)(ii) above.


(x)    “RSU” means a restricted stock unit under this Award Agreement.




¯    ¯    ¯    ¯    ¯




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, and the Participant acknowledges understanding
and acceptance of, and agrees to, the terms of this Award Agreement, all as of
the Grant Date.


Heartland Financial USA, Inc.
By:
 
 
 
Participant
Name:





--------------------------------------------------------------------------------






Exhibit A


Performance Targets for


The RSUs shall be eligible to be earned based on achievement of the applicable
Performance Targets set forth in the following charts, provided that the
percentage of RSUs earned shall be determined based upon linear interpolation if
the applicable “Threshold” Performance Target is exceeded and the applicable
“Target” Performance Target is not fully achieved, and provided further that if
the applicable “Threshold” Performance Target is not achieved, 0% of the
respective RSUs shall be earned, and if the applicable “Target” Performance
Target is exceeded, no more than 100% of the respective RSUs shall be earned.
For example, with respect to the Company Earnings Units chart below, if the
actual Company Earnings Per Share (EPS) were $2.55, the Percentage of Company
Earnings Units Earned would be 75%; if the actual Company EPS were $2.39, the
Percentage of Company Earnings Units Earned would be 0%; and if the actual
Company EPS were $5.40, the Percentage of Company Earnings Units Earned would be
100%.


Company Earnings Units
 
Company EPS
Performance Targets
Percentage of
Company Earnings Units Earned
Threshold
$_____
50%
Target
$_____
100%



Company Assets Units
 
Company Assets
Performance Targets
(,000)
Percentage of
Company Assets Units Earned
Threshold
$_____
50%
Target
$_____
100%



Bank Earnings Units
 
Bank Earnings
Performance Targets
(,000)
Percentage of
Bank Earnings Units Earned
Threshold
$_____
50%
Target
$_____
100%

*The chart immediately above is not applicable for a Participant employed at the
Company level.


Bank Assets Units
 
Bank Assets
Performance Targets
(,000)
Percentage of
Bank Assets Units Earned
Threshold
$_____
50%
Target
$_____
100%

*The chart immediately above is not applicable for a Participant employed at the
Company level.






